ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Upon original submission we declined -to consider the only bill of exception in the record because it appeared to have been filed too late. In connection with his motion for rehearing appellant presents the certificate of the county judge and the county clerk to the effect that the bill was in fact lodged with the clerk within the proper time but the wrong file mark was subsequently placed thereon, therefore we consider the bill. It complained of an argument of the county attorney. The trial court, upon request, directed the jury not to consider the argument. It does not appear to be of that character which would demand a reversal even had the court declined to withdraw it.
Appellant also in his motion for rehearing calls attention to the fact that the case was tried on August 15th but that the file mark on the information bears date of August 23rd, indicating that no information had been filed at the time of the trial and that the court was without power to try the case in *25the absence of an information. No complaint of this was made at the time of the trial nor on original submission. A supplemental transcript shows the information to have been filed on August 5th. This does away with the second complaint in the motion for rehearing.
What has been said indicates inexcusable carelessness regarding the filing of papers. Such carelessness uselessly delays the disposition of cases on appeal and tremendously increases the work of this court.
Motion for rehearing is overruled.